11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Gerardo Rivas Jr.,                               * From the 183rd District Court
                                                   of Harris County,
                                                   Trial Court No. 1632178.

Vs. No. 11-20-00184-CR                           * September 25, 2020

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Bailey, C.J.,
                                                   Stretcher, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                   (Willson, J., not participating)

     This court has considered Gerardo Rivas Jr.’s motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.